
	

114 HR 4655 IH: To amend the Internal Revenue Code of 1986 to provide for a minimum automatic extension of certain Federal tax deadlines in the case of Federally declared disasters.
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4655
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2016
			Mr. Palazzo (for himself, Mr. Cramer, Mr. Bost, Mr. Olson, Mr. Sherman, Mr. Quigley, Mr. Cole, Mr. Carter of Georgia, Mr. Kind, Mr. Barr, Mr. Diaz-Balart, and Mr. MacArthur) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for a minimum automatic extension of certain
			 Federal tax deadlines in the case of Federally declared disasters.
	
	
		1.Minimum automatic extension of certain Federal tax deadlines in the case of Federally declared
			 disasters
 (a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended by redesignating subsection (c) as subsection (e) and by inserting after subsection (b) the following new subsections:
				
					(c)Minimum automatic extension in the case of Federally declared disasters
 (1)In generalIn the case of a specified disaster affected person— (A)such person shall be treated for purposes of this section as having been determined by the Secretary to be affected by a Federally declared disaster, and
 (B)subsection (a) shall be applied by treating the Secretary as having specified a period of 90 days with respect to such person (or such longer period of up to 1 year as the Secretary may otherwise specify).
 (2)Specified disaster affected personFor purposes of this subsection, the term specified disaster affected person means— (A)any individual who resides in a disaster area at the time of the Federally declared disaster with respect to such area, and
 (B)any corporation or partnership if the principal place of business of such corporation or partnership is in such area at such time.
 (d)Federally declared disaster; disaster areaFor purposes of this section, the terms Federally declared disaster and disaster area have the respective meanings given such terms by section 165(i).. (b)Conforming amendmentSection 7508A(a) of such Code is amended by striking federally declared disaster (as defined by section 165(h)(3)(C)(i)) and inserting Federally declared disaster.
 (c)Effective dateThe amendments made by this section shall apply to disasters declared after the date of the enactment of this Act.
			
